FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-3, 5-7, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meserve et al. U.S. Patent Application Publication No.: 2005/0178566 A1.
Meserve et al. teach a method for preventing freezing at an outlet of a fire extinguisher, wherein the fire extinguisher contains fire extinguisher fluid, the method comprising: disposing a drying agent in a container, wherein the container comprises a plurality of openings sized to confine the drying agent within the container and to permit a fire extinguisher fluid to enter the container; inserting the container into a fire extinguisher bottle, wherein the container is unattached to the bottle and is removable therefrom; spacing the container from an outlet of the fire extinguisher bottle, wherein the container does not clog the outlet; and introducing a fire extinguisher fluid into the bottle and into contact with the drying agent, wherein the fire extinguisher fluid in the bottle contacts the drying agent substantially continuously, see abstract and claim 1.The preferred drying agent is zeolite, such as molecular sieve 3A and/or 4A, see claims 6-7. 
Meserve et al.’s section [0009] teaches: “Although presented in the context of preventing freezing at the outlet of fire extinguishers containing Halon 1301 for use in aircraft, it is to be understood that the method and the apparatus of the embodiments of the invention have broad application to a wide variety of fire extinguishers and fire extinguisher fluids. The description of aircraft fire extinguishers as the fire extinguisher and of Halon 1301 as the fire extinguisher fluid are illustrative only, and the method and apparatus of the invention are not limited to these examples.” [Emphasis added]. 
Drying fire extinguisher fluids in fire extinguishers with drying agents or desiccants to minimize the possibility of freezing at the orifice can be applied to other fire extinguisher fluids besides Halon 1301. The method and the apparatus of the present invention are suitable for a wide range of fire extinguisher fluids including halocarbons and halohydrocarbons such as chlorofluorocarbons, chlorofluorohydrocarbons, fluorocarbons, fluorohydrocarbons, bromofluorocarbons, bromofluorohydrocarbons, iodofluorocarbons, iodofluorohydrocarbons, and the like. Other fire extinguisher fluids which are suitable for drying with drying agents with embodiments of the method and the apparatus of the invention include, but are not limited to, iodotrifluoromethane, HCFC-124 (chlorotetrafluoroethane), HCFC-22, HFC-236fa (1,1,1,3,3,3-hexafluoropropane), HFC-227, FC-218, FC-3110, HFC-134a, HFC-125 (pentafluoroethane), FC-318, HFC-32/125, FC-116, and HFC-23 (trifluoromethane).”. [Emphasis added].
Meserve et al.’s section [0022] teaches: “Further manufacture of Halon 1301 has been banned, because Halon 1301 is considered to be an ozone-depleting chemical. Other, more-readily degradable fire extinguisher fluids are therefore likely to be substituted for Halon 1301 in aircraft fire extinguishers in the future. The method and the apparatus of the embodiments of the intention are applicable to these more degradable aircraft fire extinguisher fluids, including, but not limited to, HFC-23 (trifluoromethane), HFC-125 (pentafluoroethane), trifluoromethane, FC-318, and iodotrifluoromethane.”.[Emphasis added].
Meserve et al.’s section [0026] teaches: “FIGS. 1 and 2 show a screen tube assembly 10 which is suitable for holding the desiccant inside the fire extinguisher bottle. The screen tube assembly 10 includes a generally cylindrical screen tube 20 preferably made of mesh 40 having a grid size small enough to retain particles of approximately 200 microns or larger. The mesh 40 of the screen tube 20 therefore retains the formed desiccant inside the screen tube 20 but allows the fire extinguisher fluid inside the fire extinguisher to come into contact with the desiccant inside the screen tube 20, so that the desiccant can remove moisture from the fire extinguisher fluid.”. 
Meserve et al.’s section [0040] teaches: “Other types of containers besides the screen tube assembly 10 are suitable for holding the drying agent or desiccant inside the fire extinguisher. All that is required is that the container have openings so that the fire extinguisher fluid can flow through the walls of the container to contact the desiccant, that the openings in the container be small enough to retain the desiccant inside the container, and that the container be small enough in diameter to be able to be inserted into the fire extinguisher.”. [Emphasis added].
Meserve et al.’s EXAMPLE 1 reads as followed: “Vibrating a Fire Extinguisher Bottle Containing Loose Desiccant [0044] A total of 25 grams of 1/8" diameter molecular sieve 3A pellets was placed in a 536 cubic inch fire extinguisher bottle, and 20 pounds of Halon 1301 were added to the fire extinguisher bottle. The bottle was subjected to 5 hours of vibration in each of three axes (15 hours total) at 13.5 GRMS (G Root Mean Square, where G is an acceleration equal to the force of gravity=32.2 pounds/second.sup.2). Some of the desiccant was ground up into sandlike particles. The flow test of the fire extinguisher was nominal. A filter upstream of the orifice collected the desiccant, but flow was not restricted.” [Emphasis added].
The Examiner calculated percentage of Zeolite molecular sieve 3A pellets to Halon 1301 is the above Example 1 is [(25g/9071.85g) x 100] which is about 0.276% which falls directly within Applicant’s claim concentration range of 0.1 to 1 weight percent, as set forth in independent claims 1 and 10, when Halon 1301 is replaced by iodotrifluoromethane. Note: 20 pounds is equal to 9,071.85 grams. 
Meserve et al.’s EXAMPLE 2 reads as followed: “Vibrating a Fire Extinguisher Bottle with Desiccant Contained in a Screen Tube Assembly [0045] The experiment of Example 1 was repeated, except that the desiccant was placed into a screen tube assembly of the type shown in FIGS. 1 and 2. There was no apparent damage to the desiccant after the vibration. The post flow test of the fire extinguisher was acceptable. The inlet filter of the metering valve was clean. [Emphasis added].
Applicant’s claims are deemed to be anticipated when the fire suppression agent is chosen to actually be CF3I (i.e. iodotrifluoromethane). It is held that the choice of actually using iodotrifluoromethane would be at once envisaged in light of Meserve et al.’s disclosure of sections [0009] and [0021]-[0022] due to its very desirable very low ozone-depleting potential. Applicant’s claimed limitation of: “and the solid radical scavenging agent is present in an amount of 0.1 to 1 weight percent based on the total amount of CF3I.”, as set forth in independent claims 1 and 10, is also deemed to be anticipated in light of the Examiner’s calculated percentage of Zeolite molecular sieve 3A pellets to Halon 1301 of about 0.276%, as set forth in Meserve et al.’s Example 1 and Example 2.
In the alternative, Applicant’s claims can be said to be obvious over Meserve et al. only because there is not a direct teaching (i.e. by way of an explicit example) to where iodotrifluoromethane is actually used in Meserve et al.’s method and fire extinguisher apparatus. It would have been obvious for one having ordinary skill in the art to use Meserve et al.’s disclosure of sections [0009] and [0021]-[0022] as very strong motivation to actually choose iodotrifluoromethane as the fire suppressant agent due to its very desirable very low ozone-depleting potential. It is well established, that it is not inventive to merely following the suggestions of a prior-art reference. 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Meserve et al. U.S. Patent Application Publication No.: 2005/0178566 A1 optionally in view of Singh et al. U.S. Patent Application Publication No.: 2014/0048737 A1.
Meserve et al. has been described above and differs from applicant’s claimed invention in that there is no direct teaching (i.e. by way of an example) to where a combination of iodotrifluoromethane and HFC-125 (pentafluoroethane) is used as the fire extinguishing fluid.
It would have been obvious to one having ordinary skill in the art to use Meserve et al.’s disclosure in section [0021], as strong motivation to actually use a combination of iodotrifluoromethane and HFC-125 (pentafluoroethane) as the fire extinguishing fluid. Said is obvious because both iodotrifluoromethane and HFC-125 (pentafluoroethane) are both directly disclosed as being particularly preferred species of fire extinguishing agents useful in Meserve et al.’s fire extinguishers to be contacted with drying agents or desiccants to minimize the possibility of freezing at the orifice of the apparatus. 
Although Meserve et al.’s section [0021] was set forth above, it is also set forth below for applicant’s convenience.
Meserve et al.’s section [0021] teaches: “Drying fire extinguisher fluids in fire extinguishers with drying agents or desiccants to minimize the possibility of freezing at the orifice can be applied to other fire extinguisher fluids besides Halon 1301. The method and the apparatus of the present invention are suitable for a wide range of fire extinguisher fluids including halocarbons and halohydrocarbons such as chlorofluorocarbons, chlorofluorohydrocarbons, fluorocarbons, fluorohydrocarbons, bromofluorocarbons, bromofluorohydrocarbons, iodofluorocarbons, iodofluorohydrocarbons, and the like. Other fire extinguisher fluids which are suitable for drying with drying agents with embodiments of the method and the apparatus of the invention include, but are not limited to, iodotrifluoromethane, HCFC-124 (chlorotetrafluoroethane), HCFC-22, HFC-236fa (1,1,1,3,3,3-hexafluoropropane), HFC-227, FC-218, FC-3110, HFC-134a, HFC-125 (pentafluoroethane), FC-318, HFC-32/125, FC-116, and HFC-23 (trifluoromethane).”. [Emphasis added].
In the alternative, Meserve et al. can optionally be taking in view of Singh et al. Singh et al. teach azeotrope-like compositions comprising pentafluoroethane (i.e. HFC-125) and trifluoroiodomethane and uses thereof, including use in refrigerant compositions, refrigeration systems, blowing agents, fire suppressant compositions, and 
In light of Singh et al.’s teaching, one having ordinary skill in the art would have  very strong motivation to actually use a mixture of pentafluoroethane (i.e. HFC-125) and trifluoroiodomethane, in Meserve et al.’s fire extinguishers, as the fire extinguishing agent to be contacted with drying agents or desiccants to minimize the possibility of freezing at the orifice of the apparatus.

Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserve et al. U.S. Patent Application Publication No.: 2005/0178566 A1 in view of Sethi et al. U.S. Patent Application Publication No.: 2019/0085224 A1, said combination optionally further in view of Nimitz et al. U.S. Patent Number 5,695,688.
Meserve et al. has been described above and differ from Applicant’s claimed invention in that there is not a direct disclosure to the further addition of another radical scavenger, such as alumina, silver, copper and/or copper alloys, that can be combined with, such as by coating/impregnating, the taught zeolite molecular sieve.
The secondary reference to Sethi et al. teach methods for providing heating and/or cooling of the type comprising evaporating refrigerant liquid and condensing refrigerant vapor in a plurality of repeating cycles, where the method comprises (a) providing the refrigerant comprising at least about 5% by weight of a lower alkyl iodofluorocarbon; and (b) exposing at least a portion of said refrigerant in at least a ii) a molecular sieve (preferably a zeolite), comprising copper, silver, lead or a combination thereof; iii) an anion exchange resin, and iv) a combination of two or more of these, wherein said exposing temperature is preferably above about 20 C., see abstract and sections [0237]-[0257].
Sethi et al.’s method is taught to be an effective means to stabilized refrigerants, such as those that contain CF3I (i.e. iodotrifluoromethane), form the adverse effects of both moisture and unwanted iodine and iodineions, see section [0005]-[0006], [0022]-[0024], [0273]-[0280], [0307]-[0330].
Sethi et al.’s sections [0419]-[0422] teach the following: “Location of the Sequestration Material(s) The sequestration material may be included in the system in a substantially fixed volume, such as by being included in a porous container or structure which allows the refrigerant to come into intimate contact with the fixed volume of the sequestration material and then leave the fixed volume of sequestration material. For the purpose of convenience but not by way of limitation, such a structure is referred to herein as a filter. Such a filter, when used according to the preferred methods and systems of the present invention, which may be located at any point in the heat transfer system, and preferably the vapour compression heat transfer system. For example, the filter may be located in the suction line between the evaporator and the compressor (see FIG. 1A), the filer may be located in the liquid line between the condenser and the evaporator (see FIG. 2A), or the filter may be located in the discharge line between the compressor and the condenser (see FIG. 3A). In preferred embodiments, the refrigerant streams at those locations are a temperature of at least about 30 C when said system is in operation. The filter may contain one or more sequestration materials. For example, when a combination of sequestration materials is present in the filter, the filter may comprise (i) copper or a copper alloy as defined herein, and (ii) a molecular sieve (e.g. a zeolite) comprising copper, silver, lead or a combination thereof as defined herein.”[Emphasis added].
NOTE: As such, the teachings and disclosures of both the primary reference to Meserve et al. and the secondary reference to Sethi et al., are directed towards the same issue of solving the problem of instability of various halogenated carbons/hydrocarbons compositions, such a iodotrifluoromethanecontaining compositions, from both moisture and unwanted radicals which result from the decomposition of the halogenated carbons/hydrocarbons components. Furthermore, , the teachings and disclosures of both the primary reference to Meserve et al. and the secondary reference to Sethi et al., both employ zeolite molecular sieve in the same types of apparatuses to solve the same exact problems. 
As such, it would have been obvious to one having ordinary skill in the art to use Sethi et al.’s said teaching as strong motivation to actually use a combination of zeolite molecular sieve with silver, copper, and/or a copper alloy, as especially effective moisture and radical scavenger combinations, in both Meserve et al.’s method and fire extinguisher apparatus for the clear benefits said chemical combination would impart. It is well known that it is not inventive to merely following the disclosure of prior-art references.
Said combination of Meserve et al. in view of Sethi et al. can optionally be taken further in view of Nimitz et al.. 
low-toxicity refrigerants, solvents, foam blowing agents, propellants, and firefighting agents is disclosed. The agents are clean, electrically nonconductive, and have short atmospheric lifetimes, zero ozone-depletion potential, and low global warming potentials. The agents comprise at least one fluoroiodocarbon agent satisfying the general formula CaHbBrcCl FeIfNgOh, wherein a is between and including 1 and 8; b is between and including 0 and 2; c, d, g, and h are each between and including 0 and 1; e is between and including 1 and 18; and f is between and including 1 and 2, either neat or mixed with additives selected from the group consisting of: alcohols, esters, ethers, fluoroethers, hydrocarbons, hydrofluorocarbons, and perfluorocarbons, see abstract. Trifluoroiodomethane (i.e. CF3I) is disclosed as a preferred fluoroiodocarbon agent, see Table 3.
Nimitz et al.’s column 9, lines 10-17 teaches the following: “The agents described herein have acceptable stability on storage under normal conditions. To prevent photolysis of the fluoroiodocarbons, they should be protected from sunlight by storage in opaque containers such as metal cylinders or brown glass bottles. If desired, for long-term storage a small amount of copper metal can be added to enhance the stability of the iodides.”[Emphasis added]. 
The optional addition of Nimitz et al. to the combination of Meserve et al. in view of Sethi et al. is made only to further support the fact that the addition of a copper metal, as an iodide scavenger for fluoroiodocarbon containing compositions is well known in the art to increase the long term storage of said compositions. Said is regardless of whether the fluoroiodocarbon containing compositions are subsequently used as low-toxicity refrigerants, solvents, foam blowing agents, propellants, and/or firefighting agents.

Response to Arguments
Applicant's arguments filed with the amendment of 12/17/20, have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next. 
Applicant argues the following: “To anticipate a claim, a reference must disclose each and every element of the claim. Lewmar Marine v. BarientInc., 3 U.S.P.Q.2d 1766 (Fed. Cir. 1987). Applicants maintain their previous arguments that Meserve teaches an amount of molecular sieves for Halon 1301 but fails to teach the claimed amount of molecular sieves for CF3I. Meserve does not meet the standard stated above, namely that the reference must disclose each and every element of the claim. Withdrawal of the anticipation rejection is respectfully requested.  
As for the obviousness rejection in view of Meserve the Examiner admits that Meserve only teaches an amount of molecular sieves as relates to Halon 1301. The Examiner argues that Meserve strongly motivates one having ordinary skill in the art to choose a fluorocarbon such as CF3I to replace Halon 1301. The Examiner fails to recognize that the underlying assumption in the Examiner’s argument is that the water absorption of Halon 1301 is the same as or similar to CF3I. The Examiner has provided no support for this assumption. Only with this assumption does the application of the amounts of molecular sieves from the Examples of Meserve (which use Halon 1301) to CF3I (one of a list of possible alternatives in Meserve) make sense. The logical extension of the Examiner’s logic is that the amounts of molecular sieves disclosed in Meserve for Halon 1301 would apply to all of the alternative fire suppression agents listed in Meserve as the Examiner’s assumption is that all of these materials having similar water absorption. Applicants maintain their previous argument that Meserve does not render the pending claims obvious because Meserve fails to teach the amount of molecular sieves for CF3I.”
The Examiner’s response is as followed: As explained above by the examiner, the prior-art reference to Meserve et al. clearly discloses that other species of halogenated hydrocarbons can be used in lieu of Halon 1301 to be contacted with drying agents or desiccants to minimize the possibility of freezing at the orifice of the fire extinguishing apparatus.
    Once again, Meserve et al.’s specifically discloses iodotrifluoromethane and HFC-125 (pentafluoroethane) as preferred halogenated hydrocarbon species that can be used in lieu of Halon 1301, see section [0021]. As such, the substitution of iodotrifluoromethane for Halon 1301 in Meserve et al.’s Example 1 is well motivated and would thus have been at once envisaged by one having ordinary skill in the art. 
Furthermore, the examiner strongly takes issue with applicant’s position that: “The Examiner fails to recognize that the underlying assumption in the Examiner’s argument is that the water absorption of Halon 1301 is the same as or similar to CF3I. The Examiner has provided no support for this assumption.”. Contrary to applicant’s said position, it is rather Meserve et al. which directly discloses that iodotrifluoromethane and HFC-125 (pentafluoroethane), as preferred halogenated hydrocarbon species, can be used in lieu of Halon 1301, see section [0021]. The motivation to substitute does not come from some underlying unsubstantiated assumption on the examiner’s part, but rather comes from the express disclosure of Meserve et al.. To follow the express disclosure of a prior-art reference is well within the skill of one having ordinary skill in the art. 
Applicant further argues the following: “Additionally Applicants argue that Meserve fails to teach the subject matter of claims 5-8. Claim 5 requires that the solid radical scavenging agent comprises a solid support coated with a radical scavenger. Meserve teaches using a zeolite for water absorption to prevent freezing and there is no teaching of a solid radical scavenging agent comprising a solid support coated with a radical scavenger. Withdrawal of the rejection and allowance of claims 5-8 is respectfully requested.”. 
The Examiner’s response is as followed. As previously stated, zeolite is itself a sold radical scavenger. Dependent claim 5 limitation of wherein the solid radical scavenger comprising a solid support coated with the radical scavenger is fully met by Meserve et al.’s section [0026] wherein FIGS 1 and 2 show a screen tube assembly 10 which contains the zeolite desiccant. It is noted that in dependent claim 6, mesh is listed as one of the types of solid support species being claimed! Screen and mesh read on each other. As such, said screen tube assembly 10 is clearly coated, on the inside of the screen tube, with that portion of the screen tube which is in direct contact with the zeolite desiccant. 

The following Examiner comments were made in the previously made non-final rejection after filing an RCE, mailed 09/18/20, and are repeated here because they are still deemed to be relevant to the pending claims. 

Applicant's RCE, filed 07/10/20, requested the entry of the after-final amendment filed 06/10/20. Applicant’s arguments filed with said now entered after-final amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next. 
Please note that in the above prior-art rejection of applicant’s claims 4, 8, 12 and 16, the combination of Meserve et al. in view of Sethi et al. is now optionally further in view of Nimitz et al.. 
In Applicant's REMARKS, Applicant states: “Independent claims 1 and 10 have been amended to include the limitation of “the solid radical scavenging agent is present in an amount of 0.1 to 1 weight percent based on the total amount of CF3I”, which Applicant respectfully submits is clearly not shown, disclosed or taught by Meserve. To anticipate a claim, a reference must disclose each and every element of the claim. Lewmar Marine v. Barient Inc., 3 U.S.P.Q.2d 1766 (Fed. Cir. 1987). Meserve teaches basing the amount of molecular sieve on the water absorption of Halon 1301. Meserve teaches at least 6 grams of molecular sieve for 20 pounds of Halon 1301 based on the assumption that 20 pounds of Halon 1301 has a maximum water absorption of 1.2 grams (see paragraphs 0014 and 0015). Meserve provides no information for the water absorption capacity of CF3I and thus provides no information as to the amount of molecular sieve required for CF3I.”.
The Examiner disagrees with Applicant’s above stated position that: “Meserve provides no information for the water absorption capacity of CF3I and thus provides no information as to the amount of molecular sieve required for CF3I.”.
As the Examiner has clearly shown in the above prior-art rejection, see Meserve et al.’s disclosure of sections [0009] and [0021]-[0022], Meserve et al. clearly and very strongly motivates one having ordinary skill in the art to choose a fluorocarbon that has a very low ozone depletion potential, such as iodotrifluoromethane, as an environmentally friendly fire-extinguishing agent unlike Halon 1301 which the further manufacture has been banned, see section [0022].
 Furthermore, it would have made very little sense for Meserve et al. to have filed a patent application to only remove water moisture from Halon 1301 when the manufacture of Halon 1301 has been banned according to Meserve et al.’s own disclosure of section [0022]. That is why Meserve et al. clearly and strongly discloses that Halon 1301 should be replaced with a fluorocarbon that has a very low ozone depletion potential, such as iodotrifluoromethane, as an environmentally friendly fire-extinguishing agent. 
Finally, Applicant’s claimed limitation of: “and the solid radical scavenging agent is present in an amount of 0.1 to 1 weight percent based on the total amount of CF3I.”, as set forth in independent claims 1 and 10, is also deemed to be anticipated in light of the Examiner’s calculated percentage of Zeolite molecular sieve 3A pellets to Halon 1301 of about 0.276%, as set forth in Meserve et al.’s Example 1 and Example 2.

The following Examiner comments were made in the previously made final-rejection mailed 04/16/20 and are repeated here because they are still deemed to be relevant to the pending claims. 

Applicant's arguments filed 04/01/20 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next.
Applicant argues: “Meserve discloses a method and apparatus for preventing freezing at the outlet of a fire extinguisher. Moisture in the fire extinguisher fluid is removed by contacting the fluid in the first extinguisher bottle with a desiccant such as a molecular sieve (Abstract). Nowhere does Meserve mention or suggest a radical scavenger. Meserve only mentions desiccants. Independent claim 1 and claim 14 require the presence of a solid radical scavenging agent. The Examiner appears to have equated the desiccant of Meserve with the radical scavenging agent of the pending claims without support. There is nothing in Meserve that would lead a person of skill in the art to employ a molecular sieve desiccant as a radical scavenging agent.”. 
The Examiner response is as followed. Meserve et al.’s taught zeolite desiccant is deemed to inherently also function as a solid radical scavenger in their taught method which contains all of the limitations of Applicant’s claimed method. The fact that zeolite 
It is well established, that a compound, in this case zeolite, and its properties are inherent when used under the same conditions. As such, zeolite has the duel function of being both a desiccant as well as being a solid radical scavenger in Meserve et al.’s method. While, Meserve et al. did not expressively speak about the radical scavenging properties of zeolite, such is deemed to be moot, since Meserve et al.’s method contains every limitation (same method step of contacting, same structure and same components of zeolite and CF3I) of Applicant’s claims. At best, Applicant may have “discovered” the “new” property of radical scavenging when using Meserve et al.’s old method, but said “discovery” does NOT make Applicant’s method claims patentable. 
Applicant further arguments traversing the rejection of Meserve et al. in view of Sethi et al., is noted. Nevertheless, Applicant’s said arguments are basically the same as Applicant’s arguments over the primary reference to Meserve et al. alone, which is basically that Sethi et al., like Meserve et al., does not disclose solid radical scavengers even though Seith et al teaches the use of metal impregnated zeolite as a desiccant for CF3I.
The Examiner response to Applicant’s said argument is the same response as the Examiner response, as set forth above, in regards to Applicant’s traversal over Meserve et al. alone.
        Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761